 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
NORTHERN DIVISION

PHILLIP DEWAYNE STEWART
ADC #151956 PLAINTIFF

v. No. 3:20-cv-30-DPM

FAUST, Warden, North Central

Unit, ADC; PIERCE, Deputy

Warden, North Central Unit, ADC;

and POOL, Lieutenant, North

Central Unit, ADC DEFENDANTS

ORDER

The Court adopts Magistrate Judge Volpe’s unopposed
recommendation, Doc. 6. FED. R. CIV. P. 72(b) (1983 addition to
advisory committee notes). Stewart’s complaint will be dismissed
without prejudice. An in forma pauperis appeal from this Order and
accompanying Judgment would not be taken in good faith. 28 U.S.C.
§ 1915(a)(3).

So Ordered.

AjPv Vy, A. all , p. .
D.P. Marshall Jr.
United States District Judge

 

AT Manch AdnrO

 

 
